DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 18, line 1: “has first” should be corrected to - -has a first- -;
Claim 19, line 5: “an into” should be corrected to - -and into- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrowka (US 2012/0295478).
Regarding claim 1: Mrowka teaches a connector system (Fig. 3) comprising: an adapter 4 having a first mating portion (e.g. top distal end of adapter at 18; Fig. 3), a second mating portion (e.g. bottom distal end of adapter at 18; Fig. 3) and a transition portion (at 4; Fig. 1), a continuous outer wall 15 (Fig. 3) extending across the first mating portion, the transition portion and the second mating potion (see Fig. 3); a first terminal 14 positioned in the adapter 4 (see Fig. 3); at least one receptacle 3 having a receptacle mating section (below 26; Fig. 5) and a receptacle transition section (above 8; Fig. 5), a continuous receptacle outer conductive wall 26 (see Para. 0039) extending across the receptacle mating section and the receptacle transition section (Fig. 3), a receptacle inner wall (e.g. left and right of spacer 7; Fig. 5) extending perpendicular to the receptacle outer wall (see Fig. 5); a second terminal 5 positioned in the at least one receptacle (see Fig. 3); wherein the continuous outer wall 15 and the continuous receptacle outer wall 26 form a grounding shield (e.g. both outer walls are made of a conductive material and form a grounding shield) minimizing signal leakage from the first terminal 14 and the second terminal 5 (e.g. the grounding shield formed by both outer walls would limit signal leakage).  
Regarding claim 2: Mrowka teaches all the limitations of claim 1 and further teaches wherein the first mating portion has a first terminal receiving cavity (top at 27; Fig. 3) which extends from a first mating end of the first mating portion to the transition portion (Fig. 3).  
Regarding claim 3: Mrowka teaches all the limitations of claim 2 and further teaches wherein the second mating portion has a second terminal receiving cavity (bottom at 27; Fig. 3) which extends from a second mating end of the second mating end to the transition portion (Fig. 3).  
Regarding claim 4: Mrowka teaches all the limitations of claim 3 and further teaches wherein an enlarged portion with a securing shoulder (e.g. enlarged portion located below 26; Fig. 2) is provided on the continuous outer wall and extends from the second mating end (see Figs. 2-3).  
Regarding claim 5: Mrowka teaches all the limitations of claim 4 and further teaches wherein the transition portion has an electrically insulative member 12.1, 12.2, an insulative member opening (at 14; Fig. 3) is provided in the insulative member (see Fig. 4), the insulative member opening extends from the first terminal receiving cavity of the first mating portion to the second terminal receiving cavity of the second mating portion (e.g. the opening exists between both receiving cavities for the insertion and positioning of contact 14; see Fig. 3), the insulative member opening is positioned in line with a longitudinal axis of the adapter 4 (Fig. 3).  
Regarding claim 6: Mrowka teaches all the limitations of claim 5 and further teaches wherein the first terminal 14 has a first mating section (top at 22; Fig. 2), a transition section (at 14; Fig. 2) and a second mating section (bottom at 22; Fig. 2), the first mating section is positioned in the first terminal receiving cavity of the first mating portion and is spaced from the continuous outer wall (see Fig. 2), the second mating section is positioned in the second terminal receiving cavity of the second mating portion and is spaced from the continuous outer wall (see Fig. 2).
Regarding claim 7: Mrowka teaches all the limitations of claim 6 and further teaches wherein the transition section is positioned in the insulative member opening of the transition portion (see Fig. 2).  
Regarding claim 8: Mrowka teaches all the limitations of claim 1 and further teaches wherein the receptacle mating section (below 26; Fig. 5) has a receptacle terminal receiving cavity (at 4; Fig. 2) which extends from a receptacle mating end of the receptacle mating section to the receptacle transition section (see Fig. 2).  
Regarding claim 9: Mrowka teaches all the limitations of claim 8 and further teaches where the receptacle transition section has a receptacle electrically insulative member 7, the receptacle insulative member has a receptacle insulative member opening (at 5; Fig. 3) which extends through the receptacle insulative member (see Fig. 3), the receptacle insulative member opening is positioned in line with a longitudinal axis of the at least one receptacle (see Fig. 3).  
Regarding claim 10: Mrowka teaches all the limitations of claim 9 and further teaches wherein, the second terminal 5 has a second terminal first mating section (at 22; Fig. 2) and a second terminal transition section (at 5; Fig. 3).  
Regarding claim 11: Mrowka teaches all the limitations of claim 10 and further teaches wherein the second terminal first mating section is positioned in the receptacle terminal receiving cavity of the receptacle mating section and is spaced from the continuous receptacle outer wall (see Fig. 3).  
Regarding claim 12: Mrowka teaches all the limitations of claim 11 and further teaches wherein the second terminal transition section (at 5; Fig. 3) is positioned in the receptacle insulative member opening of the receptacle transition section and in the insulative member opening of the receptacle insulative member (see Figs. 2-3).  
Regarding claim 18: Mrowka teaches all the limitations of claim 1 and further teaches wherein the adapter 4 has first housing and a second housing (e.g. upper and lower at 21; Fig. 3).  
Regarding claim 19: Mrowka teaches all the limitations of claim 18 and further teaches wherein the conductive wall 15 of the adapter 4 has an outer conductive wall (at 19; Fig. 3) of the first housing which extends about the first terminal receiving cavity and into the transition portion (see Fig. 3), and an outer conductive wall (at 19; Fig. 3) of the second housing which extends about the second terminal receiving cavity an into the transition portion (see Fig. 3).  
Regarding claim 20: Mrowka teaches all the limitations of claim 19 and further teaches wherein the outer conductive wall of the first housing is inserted into a receiving cavity of the outer conductive wall of the second housing to position the outer conductive wall of the first housing in electrical engagement with the outer conductive wall of the second housing, wherein the conductive wall of the adapter is a continuous, uninterrupted and solid outer wall which provides shielding (see Fig. 3).





















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mrowka (US 2012/0295478), in view of Dandl (US 2018/0301834).
Regarding claim 13: Mrowka teaches all the limitations of claim 1.
Mrowka does not explicitly teach wherein a retention member is provided in the receptacle mating section, the retention member is an inner spring.  
Dandl teaches a retention member 24 is provided in a receptacle mating section (see Fig. 1), the retention member 24 is an inner spring (see Fig. 8).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a retention member is provided in the receptacle mating section, the retention member is an inner spring as taught by Dandl into the connector system of Mrowka in order to achieve the advantage of ensuring a connection is established and maintained. 
Regarding claim 14: Mrowka, in view of Dandl, teaches all the limitations of claim 13.
	Mrowka does not explicitly teach wherein the inner spring has a base section and a securing section, the base section is provided about the circumference of the inner spring, the base section has a positioning shoulder and an angled surface.  
	Dandl teaches wherein the inner spring 24 has a base section (at 80; Fig. 8) and a securing section 82 (Fig. 9), the base section is provided about the circumference of the inner spring (see Fig. 8), the base section has a positioning shoulder 86 and an angled surface (e.g. below 86; Fig. 9).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the inner spring has a base section and a securing section, the base section is provided about the circumference of the inner spring, the base section has a positioning shoulder and an angled surface as taught by Dandl into the connector system of Mrowka in order to achieve the advantage of positioning and locking the inner spring within a receptacle section.  
Regarding claim 15: Mrowka, in view of Dandl, teaches all the limitations of claim 14.
	Mrowka does not explicitly teach where the securing section has resilient contact arms which extend from the base section in a direction away from the angled surface, the contact arms are spaced apart by slots.  
Dandl teaches wherein the securing section has resilient contact arms (at 14a; Fig. 8) which extend from the base section in a direction away from the angled surface (see Fig. 8), the contact arms are spaced apart by slots (see Fig. 8).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the securing section has resilient contact arms which extend from the base section in a direction away from the angled surface, the contact arms are spaced apart by slots as taught by Dandl into the connector system of Mrowka in order to achieve the advantage of positioning and locking the inner spring within a receptacle section.  
Regarding claim 16: Mrowka, in view of Dandl, teaches all the limitations of claim 15.
	Mrowka does not explicitly teach wherein the resilient contact arms have locking surfaces provided proximate free ends of the resilient contact arms, an adapter receiving opening extends through the base section and the securing section.  
	Dandl teaches the resilient contact arms have locking surfaces (at 14a; Fig. 8) provided proximate free ends of the resilient contact arms (see Fig. 8), an adapter receiving opening (e.g. area between resilient contact arms; see Fig. 1) extends through the base section and the securing section (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the resilient contact arms have locking surfaces provided proximate free ends of the resilient contact arms, an adapter receiving opening extends through the base section and the securing section as taught by Dandl into the connector system of Mrowka in order to achieve the advantage of providing a locking features to mate with the adapter.   

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on an adapter forming an electrical/mechanical connection between various coaxial connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833